Citation Nr: 0728105	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for residuals of spinal 
encephalitis.

3.  Entitlement to service connection for right ankle 
disability.

4.  Entitlement to service connection for kidney disability.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In March 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

After the hearing, the veteran submitted additional medical 
evidence along with a waiver of first consideration of such 
evidence by the RO.  Therefore, the Board may proceed with 
the appeal.

The issues of entitlement to service connection for right 
ankle disability and low back disability are addressed in the 
remand that follows the order section of this decision, while 
the other issues on appeal are decided herein.


FINDINGS OF FACT

1.  The veteran has no residuals of any spinal encephalitis 
present during service.

2.  Kidney disability was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not otherwise etiologically related to 
service.

3.  Chronic right knee disability was not present in service, 
was not manifested within one year of the veteran's discharge 
from service, and is not otherwise etiologically related to 
service.

4.  Chronic left knee disability was not present in service, 
was not manifested within one year of the veteran's discharge 
from service, and is not otherwise etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Residuals of spinal encephalitis were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Kidney disability was not incurred or aggravated during 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  Right knee disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Left knee disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the left knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA by letters 
dated in May 2003, August 2003, and November 2003, prior to 
the initial adjudication of the claims.  Although he was not 
specifically informed in any of these letters that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  In any 
event, a June 2005 letter instructed the appellant to submit 
any pertinent evidence in his possession.

Although the appellant was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for the disabilities 
for which service connection is sought until July 2006, after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for any 
of the claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide timely notice with respect to those elements of the 
claims was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded an appropriate VA 
examination.  Although he was not provided a VA examination 
to determine the nature and etiology of his kidney disability 
or left knee disability, no such examination is required in 
this case because the medical evidence of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate either claim.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
renal disease to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

I.  Residuals of Spinal Encephalitis

Service medical records note that the veteran was treated for 
encephalitis in September 1976.  Post service medical records 
note that the veteran was first seen for nonspecific 
complaints of dizziness, nausea, and lightheadedness in 
August 2000 (and then again in February 2004), more than 20 
years following active service.  No diagnosis was ever 
rendered.

The examiner who conducted the April 2004 VA compensation and 
pension examination noted that service medical records 
establish that the veteran had an episode of viral 
encephalitis in service.  The examiner further concluded that 
based upon the veteran's personal account of his continuous 
symptoms since service (namely nausea, lightheadedness, and 
headaches), it is as likely as not that the veteran's current 
symptoms are "an inter-related complex of symptoms 
persisting as post viral encephalitis residuals."

While the Board recognizes that the VA examiner provided a 
nexus opinion linking the current symptoms with the episode 
of encephalitis during active service, this opinion was based 
partly upon the veteran's own statement that his symptoms of 
nausea, lightheadedness, and headaches have been ongoing 
since service.  In the Board's opinion, the history provided 
by the veteran for compensation purposes more than 25 years 
following his discharge from service is not reliable.  There 
is no corroborating evidence of the alleged continuity of 
symptomatology following the veteran's discharge from 
service.  In fact, there is no medical evidence with the 
exception of the April 2004 VA examination report indicating 
that the veteran has any residuals of encephalitis.  

The Board has determined that the medical evidence of record 
is adequate to decide the veteran's claim because all 
pertinent, available treatment records have been obtained and 
they demonstrate that the veteran has no chronic residual 
symptoms from his bout of encephalitis in service.  The Board 
has further determined that another VA examination is not 
warranted because any medical opinion linking the veteran's 
current symptoms of nausea, lightheadedness and headaches, to 
service would necessarily be based on history the Board has 
determined to be unreliable.

Accordingly, service connection is not warranted for 
residuals of spinal encephalitis.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  

II.  Kidney Disability

Service medical records are negative for any complaints or 
abnormal findings with respect to the veteran's kidneys.  The 
first post-service medical evidence of a kidney disability is 
from 1998, when the veteran was diagnosed with kidney stones.  
This is more than 15 years after the veteran was discharged 
from active duty.  Importantly, there is no medical evidence 
indicating that the veteran's current kidney disability is 
related to his active military service.

In essence, the evidence of a nexus between the veteran's 
kidney disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for kidney 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  

III.  Right Knee Disability

Service medical records document several complaints of right 
knee pain, first in October 1975, and again in October 1976.  
The relevant service medical records reveal that the veteran 
had sharp pain and swelling.  Post-service medical evidence 
shows that the veteran reinjured his right knee in a work-
related accident in December 2002.  A May 2003 medical 
assessment was "knee strain with medial meniscus tear."  

The veteran underwent a VA examination in April 2004.  The VA 
examiner stated that the veteran's in-service knee injuries 
are each consistent with a sprain type injury.  Furthermore, 
the veteran's post-service work-related injury is consistent 
with a more severe injury involving a torn meniscus.  The 
examiner opined that it is not as likely as not that the 
veteran's right knee medial meniscus tear is related to his 
military service.  The examiner reasoned that if such a 
medial meniscus tear was related to his initial in-service 
injuries, the natural course of this type of injury would 
have impaired the veteran, and would have necessitated 
surgery, many years ago.  Furthermore, muscle wasting or 
atrophy would have developed as a natural process of the 
injury.  The examiner opined that the veteran has two 
distinct and separate injuries of the right knee with 
different causes.  The examiner did conclude that it is as 
likely as not that the veteran's right knee sprain symptoms 
prior to his work-related injury in December 2002 are related 
to his right knee injuries in service.  However, there is no 
medical evidence documenting any complaints or findings with 
respect to the veteran's right knee after service until the 
December 2002 work-related injury.  

Accordingly, service connection is not in order for right 
knee disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  

IV.  Left Knee Disability

Service medical records are negative for evidence of any 
injury to the left knee.  Service medical records are also 
negative for any complaints or abnormal findings with respect 
to the left knee.  The post-service medical evidence 
initially documents disability of the left knee in June 2003, 
more than 20 years after the veteran was discharged from 
active service.  

Although the veteran has submitted a letter from his private 
physician stating that his current injuries are possibly 
related to his service injuries, this opinion is speculative 
in nature and based on inaccurate history provided by the 
veteran.  As noted above, there is no corroborating evidence 
of the alleged service knee injury or of any pertinent 
symptoms until more than 20 years following the veteran's 
discharge from service.  

Accordingly, service connection is not in order for left knee 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  


ORDER

Entitlement to service connection for residuals of spinal 
encephalitis is denied.

Entitlement to service connection for kidney disability is 
denied.

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability is 
denied.





REMAND

The veteran claims that he is entitled to service connection 
for a right ankle disability.  In this regard, the Board 
notes that the service medical records from the veteran's 
period of active duty do not show any complaints or abnormal 
findings with respect to his right ankle.  Service medical 
records do indicate that the veteran incurred a soft tissue 
injury of the right ankle during his reserve service in June 
1984; they also indicate that the veteran had injured his 
right ankle eight weeks earlier.  A November 1985 report of 
medical examination notes that the veteran was to continue 
physiotherapy for his right ankle.  A November 1985 report of 
medical history notes that a ganglion of the right ankle 
joint was removed 11 months earlier in 1985.  It was noted 
further that the veteran had worn a brace on his right ankle 
since November 1, 1985, due to chipped ankle bone as well as 
torn muscles, tendons, and ligaments.

Post-service medical records reveal that the veteran injured 
his right ankle in December 1987, July 1989, January 1992 and 
December 2002.  The veteran maintains that his post-service 
ankle injuries are the result of his in-service injury in 
that the in-service injury weakened his ankle, making it more 
prone to further injury.  

The Board first notes that the veteran's in-service ankle 
injury did not occur during active duty, but instead during 
reserve service.  There are no personnel records contained in 
the claims folder; however, there is a hand-written note 
stating that the veteran was serving on active duty for 
training (ACDUTRA) during the time of the ankle injury.  The 
Board is of the opinion that further development is warranted 
in order to obtain the veteran's personnel records for the 
purpose of determining whether the veteran was on ACDUTRA 
when he injured his right ankle.

The Board also notes that although the veteran underwent a VA 
examination in April 2004 for the purpose of determining the 
etiology of his current right ankle disability, the examiner 
based his opinion that it was not at least as likely as not 
that the current ankle disability is related to military 
service in part because he stated that a soft tissue injury 
(such as the one that occurred in service) does not require 
surgery unless a tendon ruptured or a ganglion cyst has 
developed.  The examiner failed to address the November 1985 
report of medical exam which states that a ganglion of the 
right ankle joint was removed in 1985.  Therefore, in the 
event that the abovementioned development results in a 
finding that the ankle injury occurred during a period of 
ACDUTRA or a period of inactive duty for training, the Board 
is of the opinion that a new VA examination with opinion is 
in order, as well as further development to obtain the 
medical records surrounding the removal of the ganglion cyst.

Service medical records show that the veteran was seen for 
complaints of back injury and back pain as early as June 
1976.  The veteran's separation examination report notes 
spondylitis with residual epiphysitis of T-12 area, status 
post fracture of transverse process of L-1.  The report of a 
November 1987 X-ray study indicates that the veteran's lumbar 
spine was normal.  The post service medical evidence also 
confirms that the veteran strained his back in 1988, and that 
he threw his back out in July 1991.  Furthermore, the veteran 
reinjured his back at work in December 2002.  The diagnosis 
in May 1988 was herniated disc of L5-S1 and retrolisthesis of 
L3 and L4.  In April 2003, the veteran was diagnosed with 
mild to moderate degenerative disc disease of L3-4, mild 
degenerative disc disease of L4, and mild to severe 
degenerative disc disease of L5-S1, all with disc bulging.  

The Board notes that a letter dated in March 2007 from the 
veteran's private physician states that there is a 
possibility that the veteran's current back disability could 
be related to his in-service injury.  This speculative 
medical opinion is not sufficient to establish a nexus 
between the veteran's current low back disability and his 
military service; however, in view of the symptoms noted in 
service and the abnormalities noted at the time of the 
veteran's discharge from service, the Board has determined 
that the veteran should be afforded a VA examination to 
determine the etiology of his current low back disability.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should undertake 
appropriate development to verify the 
veteran's periods of ACDUTRA and 
inactive duty for training in the 
reserves, particularly any such period 
in June 1984.  It should obtain all 
available personnel records for his 
service in the reserves.  

2.  Thereafter, if it is determined that 
the veteran was serving on ACDUTRA or 
inactive duty for training when he 
injured his right ankle in June 1984, the 
AMC or the RO should arrange for the 
veteran to be scheduled for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of the currently 
present right ankle disability.  

The claims folders, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folders review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion, with supporting rationale, 
concerning whether there is a 50 percent 
or better probability that the veteran's 
current right ankle disability is 
etiologically related to the 
abovementioned June 1984 injury.

3.  The AMC or the RO should also arrange 
for the veteran to be scheduled for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  

The claims folders, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folders review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion, with supporting rationale, 
concerning whether there is a 50 percent 
or better probability that the veteran's 
current low back disability is 
etiologically related his active service.

The supporting rationale for the opinion 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC readjudicate 
the issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


